Order entered July 13, 2022




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                No. 05-22-00510-CR

                     EX PARTE LONNIE KOMAHCHEET

                On Appeal from the 204th Judicial District Court
                             Dallas County, Texas
                    Trial Court Cause No. WX22-91158-Q

                                       ORDER

      We DENY AS MOOT appellant’s July 11, 2022 motion to supplement the

record. A supplemental clerk’s record was filed on July 11, 2022 containing an

appealable order denying relief on appellant’s application for writ of habeas corpus

and an order denying appellant’s motion for reconsideration. The filing of an

appealable order in the supplemental clerk’s record resolves the jurisdictional

question the Court raised in its July 5, 2022 letter.

      We EXTEND the time to file appellant’s brief until July 29, 2022 and the

time to file the State’s brief until August 19, 2022.

                                               /s/      LANA MYERS
                                                        JUSTICE